Citation Nr: 0016588	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-07 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for sinusitis with 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
September 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO continued the 
10 percent disability evaluation for service-connected 
sinusitis with headaches.


FINDING OF FACT

Sinusitis with headaches is manifested by headaches and 
crusting or discharge in the nostrils.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
10 percent for sinusitis with headaches have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6510 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that his service-connected sinusitis 
with headaches is worse than the currently assigned 
10 percent disability evaluation contemplates.  Specifically, 
he states that he has daily headaches and crust or discharge 
in his nostrils.

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for sinusitis with headaches is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertion that his service-connected disability has worsened 
raises a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

Entitlement to service connection for sinusitis was granted 
by means of a September 1946 rating decision and assigned a 
noncompensable evaluation, effective September 14, 1945.

In a February 1982 rating decision, the RO granted a 
10 percent disability evaluation for sinusitis, effective, 
February 21, 1981.

The appellant filed his claim for an increased evaluation for 
sinusitis with headaches in April 1998.

A December 1996 VA outpatient treatment report reveals the 
appellant complained of chronic headaches.  The examiner 
entered a diagnostic impression of chronic headaches 
secondary to degenerative joint disease of the cervical spine 
and sinusitis.  That same month, he was seen for refills on 
his medication.  The examiner noted the appellant was not in 
distress.  The diagnostic impression was sinusitis.

An April 1997 VA outpatient treatment report shows a 
diagnosis of sinusitis with postnasal drip.

In July 1998, the appellant underwent a VA examination.  The 
examiner stated the nasal antral window was clear and the 
septal was widely open.  There was thin mucus bilaterally.  
The assessment was complaints of chronic sinusitis symptoms 
with normal examination.  X-rays of the sinuses revealed left 
maxillary chronic sinusitis, and no other diagnostic 
abnormalities.  

An August 1998 VA outpatient treatment report shows the 
appellant complained of sinus pressure.  He stated he was 
taking Flonase and reported that his voice would become 
hoarse.  The examiner noted the sinus scope revealed open 
mucus membranes, intact turbinates, and no pus.  There were 
no masses seen.

A March 1999 VA outpatient treatment report shows the 
appellant reported that sinus episodes primarily occurred in 
the fall during the year.  He stated his last episode had 
been in October 1998, which had lasted for one month and then 
resolved.  He reported that he would get an occasional cough 
with yellow sputum.  Physical examination revealed the nasal 
passages were boggy.  

In April 1999, the appellant had an RO hearing.  He testified 
he was taking medication for his sinusitis.  He described 
getting sinus headaches on a daily basis.  He stated the 
headaches would come and go throughout the day and night.  
The appellant stated he would wake up everyday with crust or 
discharge in his nostrils, which would go to the back of his 
throat and choke him at times.

In October 1999, the appellant had a hearing before this 
Board Member.  He stated he was receiving treatment at VA for 
his sinusitis.  He stated he had mucus running from his 
nostrils on a daily basis, which would give him a sore throat 
at times.  The appellant stated the sinusitis caused him 
difficulty with sleeping.  He described having headaches on a 
daily basis and that they were worse on some days than on 
others.

The appellant's spouse testified that the appellant would 
choke while sleeping because of the mucous running down his 
throat.  She noted that when the appellant got headaches, he 
was not able to function.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The appellant's service-connected sinusitis with headaches is 
evaluated under Diagnostic Code 6510.  Under that Diagnostic 
Code, a 50 percent evaluation is warranted following radical 
surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6510 
(1999).  A 30 percent evaluation is warranted when there are 
three or more incapacitating episodes per year requiring 
prolonged antibiotic treatment, or more than six of the non-
incapacitating episodes characterized by headaches, pain, and 
purulent discharge or crusting.  Id.  A 10 percent evaluation 
is warranted when there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non- 
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  Id.

After having reviewed the evidence of record, the Board finds 
the preponderance of the evidence is against an increased 
evaluation for sinusitis with headaches.  In December 1996, 
the examiner attributed the appellant's headaches to both 
sinusitis and degenerative joint disease of the cervical 
spine.  In April 1997, the examiner noted the appellant had 
postnasal drip.  In July 1998, the examiner concluded that 
the examination was normal.  Sinus x-rays taken at that time 
revealed left maxillary chronic sinusitis and no other 
abnormality.  In August 1998, a sinus scope demonstrated no 
pus, open mucus membranes, and intact turbinates.

In March 1999, the appellant reported his last sinusitis 
episode had been in October 1998 and noted these types of 
episodes occurred in the fall during the year.  He testified 
at both the RO hearing and the Board hearing that he had 
headaches and crusting on a daily basis.

The Board finds that the above-described evidence is 
indicative of no more than a 10 percent evaluation for 
sinusitis with headaches.  See id.  

An evaluation in excess of 10 percent is not warranted.  The 
evidence has shown that the appellant does not have three or 
more incapacitating episodes per year of sinusitis, requiring 
prolonged antibiotic treatment, or more than six of the non-
incapacitating episodes characterized by headaches, pain, and 
purulent discharge or crusting to warrant a 30 percent 
evaluation under Diagnostic Code 6510.  See id.  In July 
1998, the examiner stated the physical examination was 
normal.  The appellant's nasal passages were clear.  In 
August 1998, there was evidence of purulent discharge or 
crusting.  Additionally, in March 1999, the appellant 
reported that he would have a sinusitis episode usually in 
the fall during the year, with the last one having occurred 
in October 1998.  See id.  This establishes that the 
appellant does not have three or more incapacitating episodes 
per year.  

Although the appellant has alleged he has daily headaches and 
daily crusting or discharge, the Board finds that the medical 
findings do not support an evaluation in excess of 10 
percent.  When examined in July 1998 for the purpose to 
determine the severity of the service-connected sinusitis 
with headaches, the examiner determined the examination was 
normal.  In August 1998, the examiner noted the appellant had 
open mucus membranes, intact turbinates, and no pus.  The 
Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
appellant's testimony, even if sworn, in support of a claim 
for monetary benefits.  The veteran testified that the 
treatment he receives for sinusitis is from VA.  The 
veteran's spouse also noted that the veteran is unable to 
function during periods when he had headaches.  Based on the 
frequency of the treatment as documented in the VA records, 
there is no indication that there has been treatment for 
three or more incapacitating episodes per year of sinusitis, 
requiring prolonged antibiotic treatment, or more than six of 
the non-incapacitating episodes characterized by headaches, 
pain, and purulent discharge or crusting. 

Accordingly, the Board finds that the appellant's sinusitis 
with headaches is no more than 10 percent disabling, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 1991).

The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321(a) (1999).  In the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1)(1999).

With respect to this case, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), it does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The appellant 
was provided with the text of the criteria for an 
extraschedular rating in the statement of the case issued in 
February 1999.  There, the RO chose not to refer the issue 
for extraschedular consideration.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for Veterans Claims (the Court) 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the Board concurs that the appellant's 
sinusitis with headaches is neither unusual nor exceptional 
as to render impractical the application of the regular 
schedular standards.  The record does not reflect frequent 
periods of hospitalization because of the service-connected 
sinusitis with headaches or interference with employment to a 
degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment. 

Under 38 C.F.R. § 4.1, that regulation specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."

While the appellant's statements and testimony may raise 
questions regarding the effects of the service-connected 
sinusitis with headaches on his employment, it is also 
acknowledged by the Board that factors such as missing time 
from work or requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the percent 
schedular evaluations currently assigned to the appellant's 
disability.  See id.

What the appellant has not shown in this case is that his 
sinusitis with headaches, in and of itself, results in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Hence, no basis has been 
presented upon which to predicate referral of the appellant's 
case to the Under Secretary for Benefits, or the Director of 
the VA Compensation and Pension Service for consideration of 
extraschedular evaluation for the disabilities at issue.   


ORDER

Entitlement to an increased evaluation for sinusitis with 
headaches is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

